Opinion filed August 18, 2011




                                            In The


   Eleventh Court of Appeals
                                          __________

                                    No. 11-09-00355-CR
                                        __________

                           MANUEL MARTINEZ, Appellant

                                               V.

                                STATE OF TEXAS, Appellee


                            On Appeal from the 238th District Court

                                    Midland County, Texas

                                 Trial Court Cause No. CR34932


                            MEMORANDUM OPINION

          The jury convicted Manuel Martinez of possession of cocaine and assessed his
punishment at confinement in the Institutional Division of the Texas Department of Criminal
Justice for a term of ninety-nine years. Appellant challenges his conviction in a single issue. We
affirm.
                                       Background Facts
          Detective James Dolan of the Midland Police Department testified that the department
received a tip on July 9, 2008, that cocaine was present inside the house located at 906 South
Mineola in Midland. Detective Dolan was familiar with the house and its owner, “Red” Walton.
He had been to the house on multiple occasions and he described Walton as a known cocaine
user. Upon approaching the house, officers spoke with individuals located on the porch of the
house. Detective Dolan observed Walton inside the house through the open front door. Walton
began walking away from the door with his hands in his pockets despite Detective Dolan’s
instruction for him to stop.
       Detective Dolan entered the house in pursuit of Walton. He followed Walton into a
bedroom where appellant was standing with his hands in his pockets. Detective Dolan testified
that a baggie containing cocaine fell out of appellant’s pocket as he removed his hands from his
pockets. After handcuffing Walton and appellant, the officers observed drug paraphernalia in the
bedroom on a desk near where appellant was standing. These items included a syringe, spoons
with a white powdery substance on them, a cotton swab, and the bottom of a can with a white
powdery substance on it.
                                             Analysis
       Appellant directs his sole issue on appeal to the admissibility of the drug paraphernalia.
We review a trial court’s decision regarding the admissibility of evidence under an abuse of
discretion standard. Cameron v. State, 241 S.W.3d 15, 19 (Tex. Crim. App. 2007). Appellate
courts will uphold a trial court’s admissibility decision when that decision is within the zone of
reasonable disagreement because trial courts are in the best position to decide questions of
admissibility. Id. An appellate court may not reverse a trial court’s decision regarding the
admissibility of evidence solely because the appellate court disagrees with the decision. Id. A
trial court abuses its discretion when its decision lies outside the zone of reasonable
disagreement. Montgomery v. State, 810 S.W.2d 372, 391 (Tex. Crim. App. 1991).
       Appellant contends that the items of drug paraphernalia were inadmissible without a
showing that the items were actually used “in contravention of the law.” However, appellant has
not cited any authority that supports his proposition. We believe it is significant to note that the
Texas Health and Safety Code does not require a showing of actual use in its statutory definition
of drug paraphernalia. TEX. HEALTH & SAFETY CODE ANN. § 481.002(17) (Vernon 2010). In this
regard, the statute identifies drug paraphernalia as items “used or intended for use” in connection
with drugs (emphasis added).



                                                 2
       Detective Dolan testified that the items of drug paraphernalia recovered from the
bedroom were commonly used to inject cocaine with a syringe. He stated that spoons and the
bottom of a can are often used to cook or heat cocaine prior to injecting it.                                            Section
481.002(17)(K) specifically provides that “a hypodermic syringe, needle, or other object used or
intended for use in parenterally injecting a controlled substance into the human body” constitutes
drug paraphernalia. Detective Dolan further testified that both the spoons and the can bottom
had a white powdery substance on them and that the spoons were charred on the bottom
indicating that something had been used to heat them. In light of Detective Dolan’s testimony
regarding the common usage of these items to inject cocaine and the indications suggesting that
they had been used in that manner, we conclude that the trial court did not err in admitting the
challenged items into evidence. Appellant’s sole issue is overruled.
                                                    This Court’s Ruling
        The judgment of the trial court is affirmed.




                                                                                TERRY McCALL
                                                                                JUSTICE
August 18, 2011
Do not publish. See TEX. R. APP. P. 47.2(b).
Panel consists of: Wright, C.J.,
McCall, J., and Hill, J.1




       1
           John G. Hill, Former Justice, Court of Appeals, 2nd District of Texas at Fort Worth, sitting by assignment.

                                                                3